Justice EISMANN,
concurring in the result.
The magistrate judge was required to find that termination of Jane Roe’s parental rights was “in the best interest of the parent and child.” I.C. § 16-2005(3). The magistrate concluded that termination would be in the best interest of Jane Roe because terminating her parental rights “dramatically enhances her chances of maintaining her relationship with her new child and completing felony probation.”
The magistrate simply held that terminating Roe’s parental rights in one child would give her more time to spend with her other child, and therefore termination was in Roe’s best interests. That rationale would apply to all parents with more than one child. It is based upon the unsupportable assumption that it is in a parent’s best interests to have no more than one child because the parent may have to divide his or her attention between or among the children.
The magistrate also concluded that terminating Roe’s parental rights would enhance her chances of completing felony probation. There was nothing in the record indicating that having the child at issue would in any way interfere with Roe’s ability to comply with the terms of her probation.
The magistrate’s conclusion that termination was in the best interests of Roe is not supported by substantial and competent evidence. Therefore, I agree that the judgment must be reversed.